DETAILED ACTION
Status of the Claims
	Claims 15-17, 19, 22-24, 26-28, 31 and 32 are pending in the instant application. Claims 32 has been withdrawn based upon Restriction/Election. Claims 15-17, 19, 22-24, 26-28 and 26-31 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 12/22/2015, the filing date of the document JAPAN 2015-250448.
Information Disclosure Statement
	The information disclosure statement submitted on 04/12/2022 was filed after the mailing date of the first office action on the merits however Applicants have made a statement under 37 CFR 1.97(e)(1).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 15-17, 19, 22-24, 26-28 and 26-31 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Instant claim 15: A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation “the at least one active ingredient is present in the oil phase in an amount ranging from about 0.1% to about 20% by weight, relative to the total weight of the oil phase” (lines 11-12) and the claim also recites “the concentration of the at least one active ingredient in the oil phase is equal to the maximum solubility of the at least one active ingredient in the at least one oil” (lines 18-21) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Instant claim 22: A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 22 recites the broad recitation “the at least one active ingredient is present in the oil phase in an amount ranging from about 3% to about 10% by weight, relative to the total weight of the oil phase” (lines 1-3) and the claim also inherits the language form claim 15 which recites “the concentration of the at least one active ingredient in the oil phase is equal to the maximum solubility of the at least one active ingredient in the at least one oil” (lines 18-21) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claim 15 recites the limitation "the at least one active ingredient" in line 11.  There is insufficient antecedent basis for this limitation in the claim. 
	Claim 15 recites the limitation "the at least one active ingredient" in line 18.  There is insufficient antecedent basis for this limitation in the claim. 
	Claim 15 recites the limitation "the active ingredient" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 19 recites the limitation "the at least one active ingredient" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
	Claim 22 recites the limitation "the at least one active ingredient" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
	Instant claim 15 recites “(b) at least one oil soluble active ingredient” in line 5, and then Applicants appear to broaden the recitation to “the at least one 
	Claims 17, 19, 22-24, 26-28 and 26-31 are rejected as inheriting the above-discussed deficiencies of instant claim 15.
Response to Arguments:
	Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive.
	 Applicants argue that the “amendment further clarifies that the concentration of the active ingredient in the oil phase is both within the range of 0.1-20 wt%, and equal to the maximum solubility of the ingredient in the at least one oil.” (p. 7, lines 25-28).
	In response the examiner argues that the claim simply does not recite the language used in Applicants arguments. The claim recites “(b) at least one oil soluble active ingredient” and “(a) at least one oil chosen from ester oils having a molecular weight less than 600 g/mol” (claim 15, items (a) and (b)). And further recites “the at least one active ingredient is present in the oil phase in an amount ranging from about 01% to about 20% by weight” (lines11-12) and further “the concentration of the at least one active ingredient in the oil phase is equal to the maximum solubility of the at least one active ingredient in the at least one oil” (lines 18-21). Applicants argue that “the maximum solubility of the active ingredient in the oil--that is, 9% for example in the specification that is cited by the Office Action.” (p. 7, lines 13-14). Nine percent of 0.1% is 0.009% which appears to be outside the range of “about 01% to about 20% by weight”, and nine percent of 20% is 1.8%. Thus for the active of Example 1, the range is 0.1% to 1.8%??? The claim remains confusing and the rejection is maintained.
	The examiner further cites US 8,088,364 showing the solubility of one active ingredient avobenzone is improved by the presence of another active ingredient oxybenzone in isopropyl lauroyl sarcosinate (paragraph bridging cols. 11-12; and Figures 1 & 2). Thus, the solubility is variable for different combinations of different actives and require different amounts of solvent(s). 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 15-17, 19, 22-24, 26-28 and 31 remain rejected under 35 U.S.C. 103 as being unpatentable over BERNARD (WO 2014/098264 A1; published June, 2014) in view of SEBILLOTTE-ARNAUD (US 2006/0013783; published January, 2006); Boonme et al. (“Microemulsions and Nanoemulsions: Novel Vehicles for Whitening Cosmeceuticals,” 2009, ASP, Journal of Biomedical Nanotechnology, Vol. 5, pp. 373-383); TOBIA (US 2006/0110439; published May, 2006)  and BOITEAU (US 8,372,879; published February, 2013).
Applicants Claims
	Applicant claims a composition in the form of an oil-in-water emulsion having an oil phase dispersed in an aqueous phase, wherein the composition comprises: (a) at least one oil chosen from ester oils having a molecular weight less than 600 g/mol; (b) at least one oil soluble active ingredient; (c) water; and (d) at least one surfactant chosen from ethers of a sugar and of C8-C24 fatty alcohol and polyoxyethylenated fatty alcohol containing from 6 to 12 oxyethylene units wherein: 
	the diameter of the oil droplets of the oil phase is less than about 100 nm, 
	the at least one active ingredient is present in the oil phase in an amount ranging from about 0.1% to about 20% by weight, relative to the total weight of the oil phase, and the at least one oil is present in an amount ranging from about 0.1% to about 15% by weight, relative to the total weight of the composition, 
	the aqueous phase comprises less than 1% by weight of alcohol which can dissolve in water in an amount of 1 g or more in 100 mL water at room temperature and under atmospheric pressure, and the concentration of the at least one active ingredient in the oil phase is equal to the maximum solubility of the at least one active ingredient in the at least one oil, and the active ingredient is selected from the group consisting of: -resorcinol derivatives represented by formula (I): […], -cinnamaldehyde derivatives selected from trans-ferulic acid, p-coumaric acid, and coniferyladehyde, and - a combination thereof (instant claim 15)
	Applicants have elected the following species: (a) a species of at least one oil is isopropyl lauroyl sarcosinate; (b) a species of at least one active ingredient is 4-(tetrahdyro-2H-pyran-4-yl)benzene-1,3-diol; and (c) as species of at least one surfactant is Laureth-9 (i.e. a species of polyoxyethylenated fatty alcohol containing from 6 to 12 oxyethylene units, instant claim 15, item d). 
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            BERNARD teaches cosmetic compositions in the form of nano- or micro-emulsions comprising (a) at least one oil; (b) at least one polyglycerol fatty acid ester; (c) at least one hydrotrope; and (d) water (see whole document; instant claim 1, items a, c & d).
	BERNARD teaches the component (a), at least one oil, is chosen from oils with molecular weight below 600 g/mol, including ester or ether oils, the oil be present in an amount of 0.1 to 50 percent by weight (p. 10, lines 10-21)(instant claims 15, 26, 29; oil component-generic, including amount -- ~0.1%-15% in claim 15; ~1%-5% in claim 26). BERNARD teaches the oil component (a) includes ester oils such as isopropyl lauroyl sarcosinate (molecular weight = 313.5 g/mol)(p. 6, lines 25-30; p. 7 line 41) (instant claim 15, item-a, elected species of at least one oil).
	BERNARD teaches that the component (d) water is present in an amount of 40-95 percent by weight (instant claims 27-28). BERNARD teaches the additional surfactants include ethoxylated fatty ethers (p. 17, lines 20-21)(instant claim 15, item-d, generic).
	BERNARD teaches the cosmetic composition according to their invention is preferably in the form of an oil-in-water emulsion, the oil being in the form a droplet with a number average particle size of 300 nm or less, preferably from 10 nm to 50 nm (p. 4, col. 25-27)(instant claims 15-17 -- less than about 100 nm in claim 15, less than about 60 nm in claim 16, about 1-60 nm in claim 17). BERNARD teaches that the compositions are preferably transparent or slightly translucent (p. 2, lines 26-28) (instant claim 31).
	BERNARD teaches that “Since the composition according to the present invention can have better transparency, the composition can be preferably used for cosmetics such as a lotion and a serum. Further, as the dispersed phase is finely dispersed, the composition according to the present invention can provide a unique texture, a moisturizing effect, and a moist feeling, as well as increased suppleness. Furthermore, if the dispersed phase is an oil phase and includes one or more lipophilic or even amphiphilic active ingredients, the dispersed oil phase can function as a carrier of the active ingredient and accelerate the penetration of the active ingredients into the skin, or can distribute the active ingredients on the skin.” [emphasis added] (paragraph bridging pp. 6-7)(instant claim 31).
	BERNARD does not include a water soluble alcohol in the aqueous phase (instant claim 15, “the aqueous phase is substantially free from water soluble alcohol.”).
	Regarding the claimed amount of “(b) at least one oil soluble active ingredient” (i.e. ~ 0.1%-20% in claim 1, ~3%-10% in claim 22), BERNARD teaches their component (c) a hydrotrope includes whitening agents (p. 3, lines 33-42) and is included in an amount of from 0.01% to 25% by weight relative to the total weight of the composition (p. 4, lines 13-15). BERNARD also teaches that “The amount of the (a) oil may range from 0.1 to 50% by weight, preferably from 0.5 to 40% by weight, and more preferably from 1 to 20% by weight, relative to the total weight of the composition.” (p. 2, lines 43-44). However, it is clear from the Examples that the oil phase includes the oil component and the surfactant component (“(1) mixing isopropyl palmitate and polyglyceryl-5 laurate to form an oil phase”, p. 40, lines 44-45). BERNARD also teaches that “The amount of the (b) polyglyceryl fatty acid ester may range from 0.1 to 25% by weight, preferably from 0.5 to 20% by weight, and more preferably from 1 to 15% by weight, relative to the total weight of the composition.” (p 3, lines 20-22). Thus the combined weight of the oil (BERNARD: component (a)) and the surfactant (BERNARD: component (b)) is ~ 0.2-75%, and the amount of the active is 0.01% to 25%, or about 0.13% (i.e. 0.1/75*100) to about 33% (i.e. 25/75*100). A range that overlaps with the claimed amount of active ingredient  (i.e. ~ 0.1%-20% in claim 1, ~3%-10% in claim 22)(MPEP §2144.05-I).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of BERNARD is that BERNARD does not expressly teach: (1) the inclusion of the nonionic ethoxylated fatty ether species Laureth-9; or (2) the active ingredient species 4-(tetrahdyro-2H-pyran-4-yl)benzene-1,3-diol.
	SEBILLOTTE-ARNAUD teaches a composition containing a lipophilic phase (A), an emulsifying phase (B), and an aqueous phase (C) that is preferably for topical use in the form of a fine oil-in-water emulsion that is rich in oil and can be obtained by phase inversion (see whole document, particularly the abstract).
	SEBILLOTTE-ARNAUD teaches the emulsifying system (B) includes an emulsifier preferably having an HLB from 10 to 16, chosen from ethoxylated fatty alcohols, among others ([0031]). The ethoxylated fatty alcohols including addition products of ethylene oxide with lauryl alcohol, such as Laureth-9 ([0033])(instant claim 1, item-d, surfactant species Laureth-9; instant claim 30, “polyoxyethylenated fatty alcohol containing 6 to 12 oxyethylene units”). SEBILLOTTE-ARNAUD teaches the amount of the emulsifying system is in the range of 2 to20 % by weight relative to the total composition ([0038]) (instant claims 23-24).
	SEBILLOTTE-ARNAUD teaches the lipophilic phase (A) includes about 25% of an oil having a molecular weight of greater than or equal to 360 g/mol ([0042]) and about 75% by weight, relative to the total oil constitutes of the oily phase, of one or more oils of fatty acid esters having a molecular weight of less than 360 g/mol ([0049]), including isopropyl lauroyl sarcosinate ([0050]).
	Boonme et al. teach microemulsions and nanoemulsions as delivery vehicles for whitening cosmeceuticals (see whole document), in particular the features of nano- and micro-emulsions (p. 375, Table 1), the advantages including skin penetration enhancement, high incorporation power, high stability and good appearance (p. 380, Concluding Remarks).
	BOITEAU teaches compounds for use in treatment of pigmentary conditions (see whole document), particularly compounds of 4-(heterocycloalkyl)benzene-1,3,-diol compounds (abstract), and specifically Compound 1 which is 4-(tetrahydropyran-4-yl)benzene-1,3-diol including cosmetic compositions Example 19-Table (col. 9, Example 1; col. 20, Example 18)(instant claim 15, elected species of active agent; instant claims 18-19, instant claim 20, “resorcinol or its derivative”). BOITEAU further teaches the compositions for topical use have a concentration of compound according to the invention generally between 0.001% and 10% by weight relative to the total weight of the composition (col. 8, lines 60-64) (instant claims 15, 22).
	BOITEAU further teaches that the compounds of formula (I) according to the invention have tyrosinase-inhibiting activity, and are particularly suitable for use related to the treatment or prevention of pigmentary disorders such as melasma, among other hyperpigmentary conditions (col. 8, lines 20-40).
	Regarding the limitation 	“the oil phase is saturated with the at least one active ingredient,” the prior art discloses the same species 4-(tetrahydropyran-4-yl)benzene-1,3-diol and the same oil phase isopropyl lauroyl sarcosinate + surfactant -- Laureth-9 (i.e. a species of polyoxyethylenated fatty alcohol containing 6-12 oxyethylene units). The amount of each of the oil, surfactant and active ingredient also overlap in the prior art, as detailed above. BOITEAU further teaches the compositions for topical use have a concentration of compound according to the invention generally between 0.001% and 10% by weight relative to the total weight of the composition (col. 8, lines 60-64).
	Regarding the limitation “the oil phase contains the at least one active ingredient in a saturated concentration” (instant claim 15, lines 19-20), the instant specification discloses the Table on page 19 which indicates the saturated concentration in isopropyl lauroyl sarcosinate of (1) phenylethyl Resorcinol = 42%, and (2) 4-(tetrahydro-2H-pyran-4-yl)benzene-1,3-diol = 9% (row 2). It is not exactly clear what Applicants regard as “saturated concentration” because the disclosure defines this as “preferably more than 0.90” which suggests it could be lower that this amount. However, arguendo Applicants regard a “saturated concentration” as being in the range of 0.90 to 1.0), and taking “the amount of the (b) active ingredient in the oil phase may range from 0.1 to 20% […], relative to the total weight of the oil phase” (p. 20, lines 4-5), and assuming “the at least one active ingredient” is only 4-(tetrahydro-2H-pyran-4-yl)benzene-1,3-diol and the oil phase is only isopropyl lauroyl sarcosinate, the amount of the active defined by the limitation “the oil phase contains the at least one active ingredient in a saturated concentration” is 9.0*0.9 = 8.1% to 9.0*1.0 = 9.0 or 8.1% to 9.0%. The instant Specification further discloses:
Example 1 and Comparative Examples 1-3 as follows:

    PNG
    media_image1.png
    203
    908
    media_image1.png
    Greyscale

(p. 31, Table 1). Where “The numerical values for the amounts of the ingredients are all base on ‘% by weight’ as active raw materials.” (p. 31, lines 27-28). The amount of active ingredient (i.e. 4-(tetrahydro-2H-pyran-4-yl)benzene-l,3-diol) is 0.17 wt. % based on the total composition or about 8.8 wt. % (0.71/1.93*100) of the at least one oil (i.e. isopropyl lauroyl sarcosinate). BOITEAU further teaches the compositions for topical use have a concentration of compound according to the invention generally between 0.001% and 10% by weight relative to the total weight of the composition (col. 8, lines 60-64). Where both the 8.8 wt. % (based on the weight of the at least one oil) and the 0.17 wt. % (based on the weight of the total composition) are within the range taught by BOITEAU (also see instant Specification, p. 20, first paragraph). Thus, the disclosure of the prior art overlaps is all ingredients including the oil phase components the identical active ingredient, the surfactant and the water. One of ordinary skill in the art would have first established the safe and effective dose of active ingredient, which based on the teachings of BOITEAU, the compositions for topical use have a concentration of compound according to the invention generally between 0.001% and 10% by weight relative to the total weight of the composition (col. 8, lines 60-64). One of ordinary skill in the art would have, within the ordinary level of skill in the art, determined the solubility of the active ingredient in the oil phase and used a suitable amount (i.e. efficacious and safe) within the range of between 0.001% and 10% by weight relative to the total weight of the composition and reasonably arrived at the 1% which Applicants disclose as the saturation degree of the active ingredient.
	Further regarding the limitation “the at least one active ingredient is a saturated concentration”, TOBIA teaches compositions for the treatment of skin related conditions, including active ingredients such as skin lighteners ([0151]) including esters thereof ([0129] & [0088]) wherein “Topically-administrable formulations may, for example, comprise from about 0.001 % to about 90% (w/w) active ingredient, although the concentration of the active ingredient may be as high as the solubility limit of the active ingredient in the solvent.” [emphasis added]([0138]).
	 Regarding the limitation “wherein the at least one active ingredient has a solubility in the oil ranging from about 0.1% to about 50% by weight.” (instant claim 19), the prior art discloses the same species 4-(tetrahydropyran-4-yl)benzene-1,3-diol and the same oil phase isopropyl lauroyl sarcosinate. The solubility of the species 4-(tetrahydropyran-4-yl)benzene-1,3-diol in the oil species isopropyl lauroyl sarcosinate is an inherent property that would have been the same, as evidenced by Applicants own specification (p. 32, lines 1-24; Table 2: “Active SD”).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a nano- or micro-emulsion including the active skin lightening compound 4-(tetrahydropyran-4-yl)benzene-1,3-diol, as suggested by Boonme et al., as having advantages including skin penetration enhancement, high incorporation power, high stability and good appearance, and further to utilize the micro- or nano-emulsions of BERNARD as they are intended for topical use and BERNARD teaches that “the dispersed oil phase can function as a carrier for the active ingredient and accelerate the penetration of the active ingredients into the skin” (p. 5, lines 37-43), and to utilize the surfactant Laureth-9 as taught by SEBILLOTTE-ARNAUD as a suitable surfactant for forming fine oil-in-water emulsions having a rich in oil, and to utilize the active in an amount effective for treatment or prevention of pigmentary disorders such as melasma where the effective amount is taught to be in the range of between 0.001% and 10% by weight relative to the total weight of the composition, as taught by BOITEAU, which could be a saturated amount in the solvent per the teachings of TOBIA. The selection of a  known material base upon its suitability for its intended use supported a prima facie case of obviousness determination in Sinclair and Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (see MPEP § 2144.07).
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive.
	Applicants argue that “First […] the Office Action’s characterization of the saturation degree of active ingredients described in the specification is incorrect, as well as irrelevant to the meaning of the amended claims.” And “Second […] nothing in the cited references would have motivated one of ordinary skill in the art to have selected to use a concentration of at least one active ingredient in the oil phase that is equal to the maximum solubility of the at least one active ingredient in the at least one oil.” (p. 12). 
	In response the examiner argues that the claimed concentration is still confusing and indefinite, as discussed above. And that the intended use of the active ingredient species: 4-(tetrahdyro-2H-pyran-4-yl)benzene-1,3-diol, is the in the instant Specification as in the prior art (BOITEAU), which also teaches the same compound for inclusion in compositions for topical use, specifically “use thereof in pharmaceutical and cosmetic compositions for use in the treatment or prevention of pigmentary disorders.” (abstract), “use thereof, as tyrosinase inhibitors” (col. 1, line 21), and “These compounds find uses in human medicine, in particular in dermatology, and in the cosmetic field.” (col. 2, lines 20-21).  And further that “The compounds of general formula (I) according to the invention also find a use in the cosmetics field, in particular in protecting against the harmful aspects of the sun, for preventing and/or combating photoinduced or chronological ageing of the skin and skin appendages.” (paragraph bridging cols. 8-9). And that: “The cosmetic composition according to the invention containing, in a cosmetically acceptable carrier, a compound of general formula (I), or one of its isomer and enantiomer forms or a salt thereof with a cosmetically acceptable base, may be in particular in the form of a cream, a milk, a gel, suspensions of microspheres or nanospheres or lipid or polymeric vesicles, impregnated pads, solutions, sprays, foams, sticks, soaps, washing bases or shampoos.” [emphasis added] (col. 9, lines 15-22). And further that “The compositions according to the invention can be administered topically. Preferably, the pharmaceutical composition is packaged in a form suitable for topical application.” (col. 8, lines 52-54). And that: “When used topically, the pharmaceutical composition according to the invention is more particularly for use in the treatment of the skin and the mucous membranes and may be in liquid, pasty or solid form, and more particularly in the form of ointments, creams, solutions or gels.” (col 8, lines 55-59). BOITEAU teaches inclusion of emulsifiers (col. 9, line 38) and teaches a nonionic oil-in-water cream (col. 21, Table, item (f)). BOITEAU further teaches that: “The compositions used for topical application have a concentration of compound according to the invention of generally between 0.001%and10% by weight, preferably between 0.01% and 5% by weight, relative to the total weight of the composition.” (col. 8, lines 60-64).
	The instant Specification describes skin whitening and anti-aging agents used in water-in-oil emulsions (p. 1, lines 34-35). The instant Specification further describes “The invention relates to a cosmetic process for a keratin substance such as skin, comprising the step of: applying to the keratin substance the composition according to the present invention.” (p. 3, lines 5-10).
	Thus, it is very clear that the active ingredient is used in the instant Application for the very same Application as in BIOTEAU, and therefore, arguendo the prior art does not expressly teach the claimed concentration, it would have been prima facie obvious to optimize the amount of active based on the common use (MPEP §2145.05: “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”).
	Applicants further argue unexpected results: including: “The comparative Examples 1 and 2 comprised the same ingredients  as the composition of Example 1 except that the aqueous phase comprised greater than 1% by weight of water soluble alcohol (i.e. 10 wt% or 20 wt% dipropylene glycol), and the oil phase did not contain the at least one active ingredient in a saturated concentration (i.e., Active SD = 0.95 or 0.92)” (p. 14, lines 17-21). Applicants explain that: “As shown in Table 2, the active penetration for the composition of Example 1 was 74%, and the active penetration for the compositions of Comparative Examples 1 and 2 was 70% and 63%, respectively. Therefore, the inventive compositions of Example 1 provided an improved skin penetration efficacy of the oil-soluble active ingredient into the skin compared to Comparative Examples 1 and 2.” (paragraph bridging pp. 14-15). Applicants argue that: “the results of the testing set forth in the as-filed specification demonstrates that the inventive compositions exhibit unexpectedly superior results with respect to penetration of the oil-soluble active ingredient into the skin as compared to a comparative composition not including the combination of the claimed features. Specifically, the examples show that the improvement to the penetration of the oil-soluble active ingredient into the skin when saturated in the oil phase compared to the comparative compositions without saturation, which was unexpected base on the teachings of the prior art.” (p. 15, lines 13-20).
	In response the examiner first notes that the instant specification discloses Example 1 and Comparative Examples 1-3 as follows:

    PNG
    media_image1.png
    203
    908
    media_image1.png
    Greyscale

(p. 31, Table 1). Where the distinction is the amount of water and the amount of Dipropylene glycol (last two rows). The instant specification further discloses:

    PNG
    media_image2.png
    145
    757
    media_image2.png
    Greyscale

(p. 33, Table 2). BERNARD teaches that the component (d) water is present in an amount of 40-95 percent by weight (instant claims 27-28), an amount that overlaps with the instant claims which are generic to any amount of water. BERNARD does not include a water soluble alcohol in the aqueous phase (instant claim 15, “the aqueous phase is substantially free from water soluble alcohol.”). MPEP §716.02(e) requires a comparison with the closest prior art. As BERNARD does not include a water soluble alcohol in the aqueous phase, and Applicants comparative data does, this is not considered a comparison with the closest prior art. 
	The examiner maintains that Applicants are required to explain how 74% Active Penetration percent represents an unexpected result of both statistical and practical significance over 70%, 63% and 48% (comparative data)(MPEP §716.02(b)). The examiner argues that it would have been reasonably expected that if the solubility of an active agent is increased in the solvent system, in a formulation for transdermal delivery, one of ordinary skill would have expected the percentage of active penetrating the skin to increase because a solid (i.e. non solubilized active) would not have been expected to penetrate the skin. It therefore follows logically that if you can increase the solubility and therefore concentration of the solubilized active, the result would have been expected to be increased skin penetration of the active. 
	Additionally, the instant claims are not commensurate with Example 1 (MPEP §716.02(d): “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.”). MPEP §716.02(d)(I) makes clear that under some circumstances a genus or claimed range may be supported by data showing unexpected results of a species or narrower range. However, in the instant case the claims are not even limited to a single active agent, claim 15 reciting: “(b) at least one active ingredient” and it is not evident that the single Example would extend to all members (including combinations and subcombinations) of the claimed genus. Additionally, the claims recite “(a) at least one oil chosen from ester oils having a molecular weight less than 600 g/mol” which is a not limited to a single species and encompasses a broad genus of oils for solubilizing the active agent. Additionally, the solubility of the active would have been expected to depend not only on the solvent system but also the temperature and pressure as would have been clearly appreciated by one of ordinary skill in the art. Thus, the single example including a single species of active agent and a single species of oil is clearly not supportive of the broader claimed genus of items (a) and (b) in the context of the claimed invention. And the data does not support the nonobviousness of the rejected claims.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CA 2,932,156-A1 is cited as teaching isopropyl lauroyl sarcosinate as a known penetration enhancer (see whole document, particularly p. 5, lines 7-11).
	Claims 15-17, 19-20, 22-24 and 26-31 are pending and have been examined on the merits. Claims 15-17, 19-20, 22-24 and 26-31 are rejected under 35 U.S.C. 112(b), claims 15-17, 19-20, 22-24 and 26-31 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IVAN A GREENE/Examiner, Art Unit 1619                         /TIGABU KASSA/                                                                 Primary Examiner, Art Unit 1619